Judgment of the Supreme Court, Kings County, rendered April 29, 1966, affirmed. The prosecutor was entitled to cross-examine appellant, for purposes of impeachment, as to a vicious or immoral act which had been the basis for a prior adjudication of appellant as a vouthful offender (People v. Hurst, 13 A D 2d 821, 822, affd. 10 N Y 2d 939, 940). People v. Sarra (283 App. Div. 876, affd. 308 N. Y. 302) is not to the contrary, holding only that a prosecutor may not elicit directly testimony that the defendant was adjudged a youthful offender and may not characterize the act upon which that adjudication was based as a “crime”. The other points raised by appellant have been considered and, in our opinion, are without merit. Beldoek, P. J., Ughetta, Rabin, Benjamin and Munder, JJ., concur.